Title: To Benjamin Franklin from Jeremy Bentham, [after 10 April 1780]
From: Bentham, Jeremy
To: Franklin, Benjamin


[after April 10, 1780]
C
Afran
This book (if ever it should reach your hands) was written for the use of leading men: nor to any but leading men has it been sent. As such a copy of it comes to you. My notion of you is such that if there be any thing good in it, you will not fail making a good use of it for the benefit of those for whom you act.
If at this or any more distant period any of the ideas which are contained in it should be the means of adding to the prosperity of your country (since the unhappy distinction is now made) it will be some consolation for the miseries you have been a means of bringing upon mine.
I am Sir with all the respect that is due to an eminent benefactor of mankind and all the regard which can be due to the destroyer of my country’s peace.